Citation Nr: 1425441	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  14-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 18, 2011, for the grant of Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to August 1973.  He died in April 1983, and the appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

The Virtual VA paperless claims processing system includes a transcript of the appellant's May 2014 hearing before the undersigned Veterans Law Judge.  Otherwise, the Virtual VA claims processing system does not contain any documents that are not also associated with the VA paper claims file.  The Veterans Benefit Management System does not contain electronic copies of any documents pertaining to the Veteran or this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died of ischemic heart disease in April 1983. 

2.  The appellant submitted a claim for service connection for the cause of the Veteran's death on May 11, 1983, and the claim was denied by a rating decision dated May 26, 1983.

3.  Effective August 31, 2010, VA amended the regulation pertaining to presumptive service connection for certain diseases associated with herbicide exposure.  The amendment established presumptive service connection for three new diseases, including ischemic heart disease.

4.  The RO received a new claim for service connection for the cause of the Veteran's death in May 2012.

5.  In July 2012, additional relevant service department records that were in existence at the time of the May 1983 denial of the appellant's claim were received.

6.  In November 2012, the RO granted service connection for the cause of the Veteran's death based on presumptive service connection for ischemic heart disease associated with herbicide exposure. 
 

CONCLUSION OF LAW

The criteria are met for an effective date of August 31, 2010, for DIC based on a service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1116, 5107(b), 5110(g) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(c), 3.303, 3.307, 3.309(e), 3.114(a), 3.400(p) (2013); Vigil v. Peake, 22 Vet. App. 63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants an effective date of August 31, 2010, for DIC benefits based on service connection for the cause of the Veteran's death.  As will be discussed below, this is a full grant of the benefit sought on appeal as expressed in the appellant's January 2014 VA Form 9 and at her May 2014 Board hearing.  Consequently, a discussion of whether VA has met its duties to notify and assist is not necessary for adjudication of this claim.

As noted in the findings of fact above, the Veteran died of ischemic heart disease in April 1983, and the appellant submitted a claim for service connection for the cause of the Veteran's death in May 1983.  The claim was denied that same month.

Laws and regulations pertinent to this appeal were revised, effective August 31, 2010.  Specifically, 38 C.F.R. § 3.309(e) was amended to include ischemic heart disease among those diseases for which a presumption of service connection is available for veterans who were exposed to Agent Orange, to include those veterans who service in Vietnam during the Vietnam era.  See 75 Fed. Reg. 53202 (August 31, 2010).

38 U.S.C.A. § 5110(g) provides that subject to the provisions of section 5101 of this title, where compensation, dependency and indemnity compensation, or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier. 

38 C.F.R. § 3.114(a) provides that where pension, compensation, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. chapter 18 for an individual who is a child of a Vietnam veteran or child of a veteran with covered service in Korea is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure. Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III). A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease. 38 C.F.R. § 3.816(b)(1)(i). 

According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.

The regulation applies to claims for disability compensation that were denied by decision dated between September 25, 1985, and May 3, 1989, or were either pending before VA on May 3, 1989, or received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(b).

In this case, the RO has found and the appellant has not disputed that the Nehmer provisions do not apply.  The Board agrees that they do not apply.  The RO denied the appellant's claim for service connection for the cause of death in May 1983 and provided the appellant notice of the decision and her appellate rights in June 1983.  The appellant submitted a notice of disagreement in July 1983, and a statement of the case was issued in October 1983; however, the appellant did not submit a substantive appeal.  Therefore, the May 1983 rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2013).

As of June 6, 1984, the appellant had no claim or appeal pending before VA, and her next claim for benefits was not received until May 2012.  The RO on its own initiative conducted a review of the Veteran's claims file and provided the appellant a letter informing her that she was not a member of the Nehmer class in February 2012.  The appellant's application to reopen her claim for service connection for the cause of the Veteran's death was received in May 2012.

Based on the foregoing, the Board concludes that the appellant did not have a claim for disability compensation that was denied by decision dated between September 25, 1985, and May 3, 1989, or that was either pending before VA on May 3, 1989, or received by VA between that date and August 31, 2010 (the effective date of the statute or regulation establishing a presumption of service connection for the covered disease).  Therefore, the laws and regulations pertaining to the Nehmer class of claimants are not applicable in this matter, and there is no applicable exception in this case to VA's laws and regulations pertaining to effective dates for such claims.  38 C.F.R. § 3.816(b).

Nevertheless, because additional and relevant service department records were received that existed at the time of the May 1983 adjudication, the appellant's April 1983 claim was to be readjudicated without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c)(1) (as in effect prior to September 6, 2006).  Further, depending on the facts of the case, the appellant could be assigned an effective date as far back as her original claim or the date on which entitlement arose, whichever is later, because 38 C.F.R. § 3.156 is deemed to be applicable in this case.  Vigil v. Peake, 22 Vet. App. 63 (2008).

With consideration of the findings of fact as enumerated above, the date of claim for consideration, or "application therefor," see 38 U.S.C.A. § 5110(g), in this matter is May 11, 1983.  The date entitlement arose is August 31, 2010, which is the date of administrative issue of the liberalizing regulations providing for a presumption of service connection for ischemic heart disease for the Veteran, who served in Vietnam during the Vietnam era.  The service personnel records received in July 2012 were utilized to establish that the Veteran likely served in Vietnam and thus were clearly relevant.

Accordingly, the proper effective date for DIC based on service connection for the cause of the Veteran's death is the date of administrative issue that facilitated a grant of service connection for the cause of the Veteran's death under the facts of this case, August 31, 2010, and, absent a finding that the appellant is a member of the Nehmer class, can be no earlier.  See 38 U.S.C.A. § 5110(g).

This matter involves a unique set of facts as applied to an unusual confluence of laws and regulations.  Accordingly, the Board has here resolved interpretive doubt in favor of the appellant to afford the earliest possible effective date permissible under applicable laws and regulations.  See 38 U.S.C.A. 5017(b); 38 C.F.R. § 3.102; Brown v. Gardner, 513 U.S. 115 (1994) (for VA benefits claims and with consideration of 38 U.S.C. § 5107(b) interpretive doubt is generally to be resolved in favor of the claimant); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc) (same).

An earlier effective date of August 31, 2010, for DIC based on service connection for the cause of the Veteran's death is exactly the benefit sought on appeal as expressed at the appellant's May 2014 hearing before the undersigned.  Similarly, in her January 2014 substantive appeal, the appellant requested an effective date "back to the maximum allowed by law, which in this case is 2010."  Accordingly, and as noted above, the Board's decision in this matter constitutes a full grant of the benefit sought on appeal.
ORDER

Entitlement to an earlier effective date of August 31, 2010, for DIC based on a claim for service connection for the cause of the Veteran's death is granted.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


